Citation Nr: 1536069	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  13-20 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), sleep disturbance, and anxiety.

2.  Entitlement to total disability rating based upon service-connected disability due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to March 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2015, the Veteran had a video-conference hearing before the undersigned Veterans' Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the delay, the Veteran's service connection claim for an acquired psychiatric disability, to include PTSD, anxiety, and sleep disturbance, must be remanded for further development to ensure that they are given every due consideration.

The RO/AMC should obtain the Veteran's outstanding VA treatment records from the VA Medical Center (VAMC) in Wichita Falls, Oklahoma and Dallas, Texas.  (See Hearing Transcript p. 16).  The claims file has records from the VA North Texas Health Care System from August 2009 to September 2012, but no other records.  The Veteran's treatment records from the Dallas Vet Center should also be obtained.

In addition, further action is required in an effort to verify the Veteran's claimed stressors.  The Veteran originally stated that while he was serving aboard the U.S.S. Independence (CV-62) between August and September 1973, he was almost killed by an F-4 air-wing that was out of control while trying to land.  He stated that he ducked and felt the hot blast from the afterburners.  In addition, the Veteran stated that in September 1973 he also witnessed an air-wing crew member get pulled into the intake of an A-7 corsair and get killed.  Accordingly, the RO made a CURR request for the 1973 command history and the August and September 1973 deck logs for the U.S.S. Independence (CV-62).  Subsequently, at his hearing before the Board in April 2015, the Veteran testified that these in-service incidents occurred in October 1973.  He also testified that every takeoff and landing on board ship on a carrier is filmed and that he felt there must be a ship's log or film of this incident.  He stated that an investigation board would have the film to see exactly what happened during the investigation.  In addition, the Veteran described an additional stressor of "just every day trying to get through working on the flight deck, which is one of the most dangerous jobs in the world and, uh, you have to really watch yourself.  And it does, especially working 12 on and 12 off, you know, it adds to the stress of doing your job in the military and, uh, I feel sure that, you know, that was part of it."

In view of the foregoing, additional efforts are warranted to verify the Veteran's claimed stressors.  He should also be scheduled for an appropriate VA examination.

The issue of a TDIU is inextricably intertwined with the matter of service connection for a psychiatric disorder so Board action on it is deferred pending completion of action ordered in the remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from the VA treatment facility in Wichita Falls, Oklahoma; as well as his treatment records from the North Texas VA Healthcare System, dated from September 2012 forward.

2.  Make arrangements to obtain the Veteran's complete treatment records from the Dallas Vet Center.

3.  Undertake additional efforts to verify the Veteran's claimed stressors, to include obtaining the October 1973 deck logs for the U.S.S. Independence (CV-62), as well as any film and/or records from an investigation board (see discussion in body of remand, above).  

4.  After the above development has been accomplished to the extent possible, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.   

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion as to the diagnoses of any acquired psychiatric disorders found to be present in accordance with DSM-V, i.e., PTSD, anxiety disorder, insomnia, etc. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's claimed in-service stressors, to include the stress associated with working on the flight deck, which he felt was a dangerous job.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Finally, readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

